            Case 1:19-cv-01772-SDA Document 40 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Guo Hua Wang, individually and on behalf of                                 3/8/2021
    all others similarly situated,
                                                                 1:19-cv-01772 (SDA)
                                     Plaintiff,
                                                                 ORDER
                      -against-

    CGY & J Corp. d/b/a Kitaro et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

          This case contains claims under the Fair Labor Standards Act. On February 9, 2021 an

Order was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 35.) On March 4, 2021 the parties submitted their

proposed settlement agreement. (ECF No. 39.) Having reviewed the proposed settlement, the

Court finds that it is fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). The settlement is approved.1

          Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Clerk of Court is respectfully requested to close the

case.

SO ORDERED.




1
 Consistent with decisions from other courts in this Circuit, the Court finds excessive the hourly rates
proposed by Plaintiff’s counsel. See, e.g., Luk v ABNS NY Inc., No. 18-CV-5170 (AMD) (RLM), 2021 WL
829417, at *4-5 (E.D.N.Y. Feb. 9, 2021) (collecting cases), report and recommendation adopted, 2021 WL
826014 (E.D.N.Y. Mar. 3, 2021). Even applying appropriately reduced rates, however, Plaintiff’s counsel
would have billed in excess of the $16,933.33 they will collect under the proposed settlement; thus, the
Court is satisfied that the fee award provided for in the proposed settlement is fair and reasonable.
         Case 1:19-cv-01772-SDA Document 40 Filed 03/08/21 Page 2 of 2




DATED:       New York, New York
             March 8, 2021

                                           ______________________________
                                           STEWART D. AARON
                                           United States Magistrate Judge




                                       2
